245 F.2d 241
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED BROTHERHOOD OF CARPENTERS and JOINERS OF AMERICA,MILLMEN'S LOCAL 824 AFL-CIO, Respondent.
No. 13060.
United States Court of Appeals Sixth Circuit.
April 6, 1957.

Marcel Mallet-Prevost, Washington, D.C., Thomas Roumell, Regional Director, Detroit, Mich., for petitioner.
Francis X. Ward, William A. McGowan, Indianapolis, Ind., Robert A. Wilson, Cincinnati, Ohio, for respondent.
PER CURIAM.


1
Upon motion of the petitioner, and for good cause shown, the petitioner is hereby granted leave to withdraw without prejudice its petition for enforcement and the certified lists previously filed herein, and the Clerk is hereby directed to return the same to the petitioner.